Dismissed by Supreme Court, October 20, 2014



                              UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 14-1276


In Re:   CLYDE KIRBY WHITLEY,

                Petitioner.




                 On Petition for Writ of Mandamus.


Submitted:   June 26, 2014                       Decided:     July 1, 2014


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Clyde Kirby Whitley, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Clyde Kirby Whitley petitions for a writ of mandamus

seeking an order clarifying that his North Carolina breaking or

entering convictions do not qualify as predicate felonies for

purposes of the Armed Career Criminal Act.                            In the alternative,

Whitley requests that this court vacate those convictions.                                      We

conclude that Whitley is not entitled to mandamus relief. *

                 Mandamus relief is a drastic remedy and should be used

only       in   extraordinary           circumstances.             Kerr   v.    United    States

Dist.       Court,         426     U.S.     394,   402      (1976);       United    States      v.

Moussaoui,           333    F.3d     509,     516-17       (4th    Cir.   2003).       Further,

mandamus        relief       is    available       only     when    the   petitioner      has    a

clear right to the relief sought.                          In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).

                 Whitley         does   not   have     a    clear    right     to   the   relief

sought,         as   we     have    consistently           held    that   a    North   Carolina

conviction for breaking or entering is categorically a violent

felony, United States v. Thompson, 588 F.3d 197, 202 (4th Cir.

2009); United States v. Thompson, 421 F.3d 278, 284 (4th Cir.

2005); United States v. Bowden, 975 F.2d 1080, 1084-85 (4th Cir.


       *
       We also              conclude that Whitley is not entitled to relief
under the All              Writs Act, 28 U.S.C. § 1651(a) (2012), and deny
his motions to              enforce judgment, to enforce plea agreement, for
clarification,             and for appointment of counsel.



                                                   2
1992), and Descamps v. United States, 133 S. Ct. 2276 (2013),

does not alter that conclusion.                United States v. Mungro, ___

F.3d ___, ___, No. 13-4503, 2014 WL 2600075, at *4 (4th Cir.

June 11, 2014).

           We also deny Whitley’s request to vacate his breaking

or   entering     convictions,       as        this    court        does    not    have

jurisdiction to grant mandamus relief against state officials,

Gurley v. Superior Court of Mecklenburg Cnty., 411 F.2d 586, 587

(4th Cir. 1969), and does not have jurisdiction to review final

state   court    orders,     Dist.   of       Columbia      Court    of    Appeals   v.

Feldman, 460 U.S. 462, 482 (1983).

           The relief sought by Whitley is not available by way

of mandamus.      Accordingly, although we grant leave to proceed in

forma pauperis, we deny the petition for writ of mandamus.                           We

dispense   with       oral   argument     because          the    facts    and    legal

contentions     are   adequately     presented        in    the   materials       before

this court and argument would not aid the decisional process.



                                                                     PETITION DENIED




                                          3